

EXHIBIT 10.40


FIRST AMENDMENT TO THE TRADEMARK LICENSE AGREEMENT


THIS AMENDMENT (the “First Amendment”) is made and entered into as of the 18th
day of November, 2015 (“Effective Date”) by and between UGI Corporation, a
Pennsylvania Corporation (“Licensor”), AmeriGas, Inc., a Pennsylvania
Corporation (“AmeriGas”), AmeriGas Propane, Inc., a Pennsylvania Corporation
(“General Partner”), AmeriGas Partners, L.P., a Delaware limited partnership
(“Partnership”), and AmeriGas Propane, L.P., a Delaware limited partnership
(“Operating Partnership”). AmeriGas, the General Partner, the Partnership, and
the Operating Partnership may be referred to in this Agreement individually as
“Licensee” or collectively as “Licensees.”


WHEREAS, Licensor and Licensees are parties to the Trademark License Agreement,
dated April 19, 1995 (“Agreement”), and;


WHEREAS, Licensor and Licensees now desire to further modify the Agreement;


NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


A.
The last sentence of the first paragraph is deleted, and the following is
inserted in its place:



“AmeriGas, the General Partner, the Partnership, and the Operating Partnership
may be referred to in this Agreement individually as “Licensee” or collectively
as “Licensees.”


B.
Section 1 of the Agreement is deleted, and the following is inserted in its
place:



“Licensor owns all right, title and interest in the trademarks and service marks
listed on the attached Schedule A, including the U.S. federal registrations for
these marks, as well as any future registrations or amendments (collectively,
the “Mark”), and the goodwill associated with the Mark.”


C.
Section 2 of the Agreement is deleted, and the following is inserted in its
place:   

“Licensor and/or its controlled affiliates have used the Mark in connection with
its propane distribution business, including, but not limited to, those goods
and services identified on the attached Schedule A (the “Good and Services”).”
D.
Original Agreement. No other terms of the Agreement are modified in any way,
other than as set forth in this Amendment. The parties hereby affirm and ratify
all of the terms of the Agreement not modified herein.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove written.
UGI Corporation


By:   /s/ Kirk R. Oliver      
Name: Kirk R. Oliver
Title: Chief Financial Officer
AMERIGAS, INC.


By:   /s/ Monica M. Gaudiosi      
Name: Monica M. Gaudiosi
Title: General Counsel
 


AMERIGAS PROPANE, INC.


By:   /s/ Monica M. Gaudiosi      
Name: Monica M. Gaudiosi
Title: General Counsel
 


AMERIGAS PARTNERS, L.P.
By: AMERIGAS PROPANE, INC., as its General Partner


By:   /s/ Monica M. Gaudiosi      
Name: Monica M. Gaudiosi
Title: General Counsel
 


AMERIGAS PROPANE, L.P.
By: AMERIGAS PROPANE, INC., as its General Partner


By:   /s/ Monica M. Gaudiosi      
Name: Monica M. Gaudiosi
Title: General Counsel










--------------------------------------------------------------------------------





Schedule A


Mark
Status
Registration No.
Registration Date
Class / Goods and Services
AMERIGAS
Registered
1,811,297
12/14/1993
Class 35: Distributorship services in the field of LP gas, LP gas products and
equipment
AMERIGAS
Registered
4,798,689
8/25/2015
Class 04: Energy commodities, namely, propane gas


Class 35: Retail stores featuring propane gas


Class 37: Propane cylinder exchange services, namely, refurbishment, refilling
and exchange of propane gas cylinders; installation of propane storage tanks;
installation, maintenance and repair of fuel distribution systems comprised of
gas or liquid fuel distribution piping, connectors, regulators, storage tanks,
equipment and appliances


Class 39: Transportation of propane gas by way of truck, rail and pipeline
AMERIGAS (Stylized)






Registered
4,798,688
8/25/2015
Class 04: Energy commodities, namely, propane gas


Class 35: Retail stores featuring propane gas


Class 37: Propane cylinder exchange services, namely, refurbishment, refilling
and exchange of propane gas cylinders; installation of propane storage tanks;
installation, maintenance and repair of fuel distribution systems comprised of
gas or liquid fuel distribution piping, connectors, regulators, storage tanks,
equipment and appliances


Class 39: Transportation of propane gas by way of truck, rail and pipeline








